Citation Nr: 1013350	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from March 1946 to November 
1946.  The Veteran died in January 2006.  The appellant 
claims entitlement to recognition as the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A deferred rating dated in July 2007 indicated that the 
appellant had submitted documents in Spanish that required 
translation.  The RO did not obtain translation of the 
documents prior to the April 2007 decision, and the documents 
were not addressed in the March 2008 Statement of the Case 
(SOC).  

The Board has obtained translation of the Spanish language 
documents in the claims file.  As the RO has not considered 
these documents, the case must be returned for consideration 
of this evidence in the first instance and issuance of a 
supplemental statement of the case that includes 
consideration of this evidence.  See 38 U.S.C.A. § 19.31.


Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal.  
Readjudication must include consideration 
of all of the documents in the claims 
file.  If any benefit sought remains 
denied, the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


